DETAILED ACTION
This office action is in response to the application filed on 09/01/2022. Claims 1-6 are pending and are examined.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application No.110108787, filed in Taiwan on March. 11, 2021. It is noted that the applicant has filed a certified copy of the application as required by 37 CFR 1.55. Also, this application claims the benefit of priority to U.S. Provisional Application Serial No. 63/093,546, filed on October. 19, 2020.

Claim Objections
Claims 1-6 are objected to because of the following informalities:
 	Claims 1-6 recite numbers referring to systems and devices included in the drawing Fig. 1. 
	Claim language should not include numbers referring to drawings’ information.
 Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 9-11 and 18 of co-pending application No. 17/491,733. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both claiming a common subject matter; “A cyber security protection system and a proactive suspicious domain alert system both monitoring domain mapping variations of suspect domains and controlling access of devices to suspect domains in response to detecting either the domain mapping variation frequency or the domain age of suspect domains exceeding a threshold”.
Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome both the Non-Statutory Double Patenting Rejection and the Claim Objections, set forth in this office action.

The following is an examiner’s statement of reasons for identifying allowable subject matter.	

The closest prior arts made of records are, Chiou Pin-Ren (TWM594841, referred to as Chiou), Meyer et al. (U.S Pub No. 2021/0258325 A1, referred to as Meyer) and Merza (U.S Pub No. 2016/0036850 A1, referred to as Merza).

Chiou discloses a packet capture and analysis device, and a cyber security system having the same capability, with using a central console to manage from one to multiple packet capture analysis devices separately distributed. The packet capture analysis device is configured to perform full-time packet capturing, reassembly, analysis, and storing, with near real-time blacklist matching and abnormal behavior detection on packets, and empowered with machine learning models to detect abnormal behavior in network activities through packets.

Meyer discloses methods for protecting a computing system. The method includes extracting from data traffic transmitted over a data network connecting a plurality of computing devices to multiple Internet hosting services, respective sets of transmissions from the computing devices to the Internet hosting services, and identifying, in a given set of the transmissions from a given computing device, multiple domain name system (DNS) requests for an identical second-level domain (2LD) and for different respective sub-domains within the 2LD.

	Merza discloses domain names that are determined for each computational event in a set, each event detailing requests or posts of webpages. A number of events or accesses associated with each domain name within a time period is determined. A registrar is further queried to determine when the domain name was registered. An object is generated that includes a representation of the access count and an age since registration for each domain names.

However, regarding claims 1 and 4, the prior art of Chiou, Meyer and Merza when taken in the context of the claim as a whole do not disclose nor suggest, “a domain information monitoring device (112), arranged to operably monitor domain mapping variation of a suspect domain ,wherein a domain age of the suspect domain is greater than seventy-two hours.” and “then the domain information monitoring device (112) monitors a domain mapping variation frequency of the suspect domain; wherein if the domain information monitoring device (112) determines that the domain mapping variation frequency of the suspect domain exceeds a predetermined level, then the security threat analysis device (116) adds the suspect domain into a block list to render the plurality of threat information updating devices (120, 130, 140) to block member devices within the plurality of client network systems (150, 160, 170) from accessing domains in the block list.”.

Claims 2-3 depends on claim 1 and claims 5-6 depend on claim 4, and are of consequence identified as allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN SAADOUN whose telephone number is (571)272-8408. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HASSAN SAADOUN/Examiner, Art Unit 2435  

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435